                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMAL WRIGHT,                                              CIVIL ACTION
                      Petitioner,

              v.

MARIROSA LAMAS, THE DISTRICT                               NO. 13-6420
ATTORNEY OF THE COUNTY OF
PHILADELPHIA AND THE ATTORNEY
GENERAL OF THE STATE OF
PENNSYLVANIA,
              Respondent.

                                          ORDER

       AND NOW this 19th day of November, 2018, IT IS HEREBY ORDERED that the

above captioned case is referred to the Honorable Richard A. Lloret, United States Magistrate

Judge, for a Report and Recommendation, and,

       IT IS FURTHER ORDERED that as per Local Civil Rule 72.1.IV(c), all issues and

evidence shall be presented to the United States Magistrate Judge, and that new issues and

evidence shall not be raised after the filing of the Report and Recommendation if they could have

been presented to the United States Magistrate Judge.



                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                                       __
                                                    WENDY BEETLESTONE, J.
